Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150091028 A1 to Lee et al.
Regarding Claim 1.  Lee discloses a display apparatus comprising: a display panel (Fig. 13 liquid crystal panel 170); a light guide plate disposed in the rear of the display panel (Fig. 13 light guide panel 140); and at least one light source package disposed on one side of the light guide plate to supply light (Fig. 13 LED package 150), wherein the light source package comprises: a light source generating light (Fig. 13 light emitting device 152); a package housing disposed to be spaced apart from a circumference of the light source (See Fig. 13): an encapsulation member disposed between the light source and the package housing and having an 
Regarding Claim 2.  Lee further discloses the cover glass covers the light exit surface to allow light emitted from the light exit surface to be transmitted (See Fig. 13).
Regarding Claim 9.  Lee further discloses the cover glass is configured such that the other surface opposite to the one surface facing the light exit surface faces one side of the light guide plate (See Fig. 13).
Regarding Claim 10.  Lee further discloses the cover glass is formed smaller than a width of the package housing (See Fig. 13).
Regarding Claim 11.  Lee further discloses the encapsulation member comprises a partition surface partitioning the accommodation space, and the partition surface is configured to be inclined in a light emission direction as the partition surface is further away from the light source (See Fig. 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of US 20140233239 A1 Matsuda et al.
Regarding Claim 12.  As stated above, Lee discloses all the limitations of base claim 1.
Lee does not specifically disclose that the cover glass is formed of a heat-resistant glass material.
However, Matsuda discloses a light emitting device with a cover glass that is formed of a heat-resistant glass material (See para 26). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the cover glass is formed of a heat-resistant glass material.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 3.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an expansion encapsulation member disposed in the accommodation space and formed in an outward direction thereof from a circumference of the cover glass.”
Claims 4-8 also contain allowable due to dependency to claim 3.
US 20150091028 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3.  Specifically, Lee discloses various limitations of base claim 1: a display apparatus comprising: a display panel (Fig. 13 liquid crystal panel 170); a light guide plate disposed in the rear of the display panel (Fig. 13 light guide panel 140); and at least one light source package disposed on one side of the light guide plate to supply light (Fig. 13 LED package 150), wherein the light source package comprises: a light source generating light (Fig. 13 light emitting device 152); a package housing disposed to be spaced apart from a circumference of the light source (See Fig. 13): an encapsulation member disposed between the light source and the package housing and having an accommodation space on one side thereof (Fig. 13 encapsulation material 153); and a cover glass disposed in the accommodation space to face a light exit surface of the light source and configured to be equal to or larger than an area of the light exit surface (Fig. 13 cover glass 156).  However, Lee does not disclose that “an expansion encapsulation member disposed in the accommodation space and formed in an outward direction thereof from a circumference of the cover glass.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDMOND C LAU/            Primary Examiner, Art Unit 2871